Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 20, 2020

The Court of Appeals hereby passes the following order:

A21A0050. WASEEM DAKER v. TIMOTHY WARD, IN HIS OFFICIAL
    CAPACITY AS COMMISSIONER OF GEORGIA DEPARTMENT OF
    CORRECTIONS.
A21A0051. WASEEM DAKER v. TIMOTHY WARD, IN HIS OFFICIAL
    CAPACITY AS COMMISSIONER OF GEORGIA DEPARTMENT OF
    CORRECTIONS.
A21A0052. WASEEM DAKER v. TIMOTHY WARD, IN HIS OFFICIAL
    CAPACITY AS COMMISSIONER OF GEORGIA DEPARTMENT OF
    CORRECTIONS.

      Waseem Daker has filed three original mandamus petitions in this Court,
asking this Court to compel the Commissioner of the Georgia Department of
Corrections to provide him copies of his inmate account statement and access to
photocopying for filing three civil actions against the Department of Corrections in
the superior court and for use in filing discretionary applications.1 These cases are
not, however, subject to original mandamus relief by our Court.
      Appellate courts have mandamus authority in aid of their jurisdiction, see Ga.
Const. of 1983, Art. VI, Sec. I, Par. IV, but the need to resort to the appellate courts
for such relief is “extremely rare” because “the superior courts of this state have the
power, in proper cases, to issue process in the nature of mandamus, prohibition,


      1
        Daker attempted to file civil complaints against personnel of the Department
of Corrections regarding the taking of some of his possessions. The trial court denied
these filings, in part, because Daker failed to provide a copy of his inmate account
statement. Daker filed applications for discretionary appeal from those orders, which
remain pending. See Case Nos. A21D0013, A21D0014, and A21D0015.
specific performance, quo warranto, and injunction.” Brown v. Johnson, 251 Ga. 436,
436 (306 SE2d 655) (1983). Moreover, mandamus will issue “only if (1) no other
adequate legal remedy is available to effectuate the relief sought; and (2) the
applicant has a clear legal right to such relief.” Bibb County v. Monroe County, 294
Ga. 730, 734 (2) (755 SE2d 760) (2014).
      These petitions are not the extremely rare instances in which this Court will
invoke its original mandamus jurisdiction. See Gay v. Owens, 292 Ga. 480, 482-483
(2) (738 SE2d 614) (2013). Until Daker has pursued mandamus relief in superior
court and obtained a ruling thereon, there is no basis for this Court to exercise
jurisdiction. See Brown, 251 Ga. at 436-437. Accordingly, these petitions are hereby
DISMISSED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       08/20/2020
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.